GROSSCUP, Circuit Judge,
after stating the facts, delivered the ■opinion.
The averments of the bill and answer upon which the injunction was obtained are fully set forth in Kewanee Manufacturing Com*694pany v. Edward B. Leigh, supra, and need not be repeated here. It is sufficient to say that the bill was predicated largely upon the alleged existence of an equitable set off not provable in the suit at law; and was disposed of in this court, chieffy because the facts set forth constituted no rightful set off, either equitable or legal. True the court held that one of the claims made by the bill could have been interposed as a defense in the suit at law; but this was a minor part of the claims upon which the bill was founded.
The suit at law was enjoined after it had proceeded to verdict and motion for new trial overruled. Nothing remained in that suit but judgment. But for the injunction the judgment presumably would have been entered at once, and satisfied at once, either by payment or execution. The effect" of the injunction suit was to delay this satisfaction — to hang the suit at law in the air — and cause defendant in error to follow the equity case into the Circuit Court, and take it finally to the Circuit Court of Appeals. It is our judgment that an injunction, thus hanging up at the last moment the entry of judgment, but upon condition exacted by the court, and accepted by the plaintiff in error, that in case the injunction was dissolved, the verdict and the judgment thereon should be paid in full, is, in effect, a stipulation in court that all errors in the suit at law, up to the granting of the injunction, are waived and released. Otherwise the condition exacted for the injunction, and accepted and acted upon, would be wholly ineffective — resulting in the plaintiff in error having obtained all he asked, and being permitted to cast off with impunity all that was required of him.
The demurrer to the plea of release of errors, is overruled, the plea is sustained; and, there being no assignmnt of error outside of those released, the judgment of the Circuit Court is affirmed.